                                                                               F1LF
                                                                     u.s.
                                                               . :: ... - ,.
                                                                               <,.~            C:'q~~T
                                                                                               ~ ;;L,; ••

                                                                                      .                 .   .'"
                            IN THE UNITED STATES DISTRICT      ~9.u
                                FOR THE DISTRICT OF MAR    YLA'i-lrl            13 PM12: 45

                                                                                          .•   I   ".




                                                              By                               ;::PUTY
                                                       Complaint for a Civil Case

                                                       Case No.       ROB 19 CV14 0 B
(Write the full name of each plaintiff who is filing
                                                       (to be filled in by the Clerk's Office)
this complaint. If the names of all the plaintiffi
cannot fit in the space above, please write "see
                                                       Jury Trial:          DYes               'li1J,No
attached"    in the space and attach an additional
                                                                            (check one)
page with the filII list of names.)


    -against-




(Write the fiill name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write "see
attached" in the space and attach an additional
page with the fiililist   of names.)
I.   The Parties to This Complaint

     A.    The Plaintiff(s)

           Provide the information below for each plaintiff named in the complaint.     Attach
           additional pages ifneeded.

                   Name
                   Street Address
                   City and County
                   State and Zip Code
                  Telephone Number
                   E-mail Address

     B.    The Dcfcndant(s)

           Provide the information below for each defendant named in the complaint,
           whether the defendant is an individual, a government agency, an organization,       or
           a corporation. For an individual defendant, include the person's job or title (if
           known). Attach additional pages if needed.

           Defendant No. I

                  Name                    \!IYY\  'W >-tJ&,        A ~~ U Sj)'f\.
                  Job or Title           ~               \(1\,£ \f,.A.~C. Cbl OR..G..O(,            o~CQn.
                  (ifknown)
                  Street Address          2;. \ 0 \   ~ AA Ii.    '}Ie 4~ f1.ch t=
                  City and County        -A L EiJ\N 12 R.)f\-
                  State and Zip Code     ~E'r         1;)?:> -04----
                  Telephone Number       ~?cls 3\y._o~D_lf-~b                             _
                  E-mail Address
                  (if known)




                                             2
 Defendant NO.2

       Name
       Job or Title
       (if known)
       Street Address
       City and County
       State and Zip Code
       Telephone Number
       E-mail Address
       (if known)


Defendant NO.3

       Name
       Job or Title
       (ifknown)
       Street Address
       City and County
      State and Zip Code
      Telephone Number
      E-mail Address
      (if known)

Defendant NO.4

      Name
      Job or Title
      (if known)
      Street Address
      City and County
      State and Zip Code
      Telephone Number
      E-mail Address
      (ifknown)


      (If there are more thanfour defendants, attach an additional page
      providing the same information for each additional defendant.)



                               3
II.   Basis for Jurisdiction

      Federal courts are courts of limited jurisdiction        (limited power). Generally, only two
      types of cases can be heard in federal court: cases involving a federal question and cases
      involving diversity of citizenship of the parties. Under 28 U.S.c.              S   1331, a case arising
      under the United States Constitution or federal laws or treaties is a federal question case.
      Under 28 U.S.c. S 1332, a case in which a citizen of one State sues a citizen of another
      State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
      case. In a diversity of citizenship case, no defendant may be a citizen of the same State
      as any plaintiff.


      What is the basis for federal court jurisdiction?        (check all that apply)

            o      Federal question                             o       Diversity of citizenship


      Fill out the paragraphs in this section that apply to this case.

      A.      If the Basis for Jurisdiction        Is a Federal Question

              List the specific federal statutes, federal treaties, and/or provisions of the United
              States Constitution that are at issue in this case.




      B.      If the Basis for Jurisdiction        Is Diversity of Citizenship

              I.          The Plaintiff(s)

                          a.      If the plaintiff is an individual

                                  The plaintiff, (name)
                                  the State of (name)

                          b.      If the plaintiff is a corporation

                                  The plaintiff, (name)                                     , is incorporated
                                  under the laws ofthe-S-ta-te-o-f-(n-a-f1-,e-)-~-b..-'r-i-~~       •         ,
                                  and has it)i principal place of business in the St~e of (name)
                                  -MJk 'l('J Lf\N D                 .
                       (Ifmore than one plaintifJis named in the complaint, aUach an additional
                       page providing the same information for each additional plaintiff)


                                                      4
 2.    The Defendant(s)

       a.     If the defendant is an individual

              The defendant, (name)                               , is a citizen of
              the State of (name)                                 Or is a citizen of
              (foreign nation)       -----------
                                              _

      b.      If the defendant is a corporation

             The defendant, (name)                              , is
             incorporated under the laws of the State of (name)
             -----------,                 , and has its principal place of
             business in the State of (name)                               . Or is
             incorporated under the laws of (foreign nation)
             ___________                  , and has its principal place of
             business in (name)
                                     -----------

      (If more than one defendant is named in the complaint, aUach an
      additional page providing the same information for each additional
      defendant.)

3.    The Amount in Controversy

      The amount in controversy-the     amount the plaintiff claims the defendant
      owes or the amount at stake--is more than $75,000, not counting interest
      and costs of court, because (explain):




                                 5
III.   Statement   of Claim

       Write a short and plain statement of the claim. Do not make legal arguments.         State as
       briefly as possible the facts showing that each plaintiff is entitled to the damages or other
       reliefsought.   State how each defendant was involved and what each defendant did that'
       caused the plaintiff harm or violated the plaintiffs    rights, including the dates and places
       of that involvement or conduct.    [fmore than one claim is asserted, number each claim
       and write a short and plain statement of each claim in a separate paragraph.      Attach
       additional pages if needed.


       1'-he-        lo~lY\QJJj ~                     ~               SLib~                    ~M-

       ~(o=uJ: fa Wi&H" \' 1M!:> w'W: s.~       rt::d1-
       'tx-'ifC'A 0 ceCVlJ tif3%i 0t61M'<J\lYle11i,
        vJ~ J\:(-~~iEd =tk ~         2JkifL-VV\L)                       Q


       ~              i£VJ     \JWlf          C'uafiYvtJ<.M wQffl.".£--
       ~4i\Jl-t, ~~                                                                   W-mL

       tWi:00         llV)~~                                  ~           111 {«gWefL
       'YW         'W\DY\.~toJYJ C(:;\vlOX-\IV0aL'O~.
       h-£      =t-e\i :eV\l ~--ff\Q< '(e. v Lew ) t{L
       '\'£- V LeW (lV Q'Y'IV( itet it'\i ~~<Q(JJ { h
       c;;v\/\/it ~                    ~ :ff\£ ~              CStA4>P6'v\1j       L fW\ j ttfJ~




                                                 6
IV.   Relief

      State briefly and precisely what damages or other relief the plaintiff asks the court to
      order. Do not make legal arguments.     Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts of any actual damages
      claimed for the acts alleged and the basis for these amounts.   Include any punitive or
      exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
      actual or punitive money damages. For any request for injunctive relief, explain why
      monetary damages at a later time would not adequately compensate you for the injuries
      you sustained, are sustaining, or will sustain as a result of the events described above, or
      why such compensation could not be measured.

                                  ~~




                                               7
V.   Certification   and Closing

     Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
     knowledge, information, and belief that this complaint: (I) is not being presented for an
     improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
     cost of litigation; (2) is supported by existing law or by a non frivolous argument for
     extending, modifying, or reversing existing law; (3) the factual contentions have
     evidentiary support or, if specifically so identified, will likely have evidentiary support
     after a reasonable opportunity for further investigation or discovery; and (4) the
     complaint otherwise complies with the requirements of Rule II.


     A.       For Parties Without      an Attorney

              I agree to provide the Clerk's Office with any changes to my address where case-
              related papers may be served. I understand that my failure to keep a current
              address on file with the Clerk's Office may result in the dismissal of my case.

              Date of signing:            20ft. ~
                                   M.~ c:L,

              Signature of Plaintiff         -"1 ole,(        M.J.,_A~~_~_------
              Printed Name of Plaintiff      ~                Mpto..~Y;;;:_t4~"",               _

                      (Ifmore than one plaintiff is named in the complaint, aUach an additional
                      certification and signatllre page/or each additional plaintiff)

      B.       For Attorneys

               Date of signing:                  ,' 20_


               Signature of Attorney
               Printed Name of Attorney
               Bar Number
               Name of Law Firm
               Address
               Telephone Number
               Email Address




                                                          8
